Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE

As per Claims 1-9, the following the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LAVENDER, Pub. No: US 2013-0182893; WATSON, Pub. No: US 2012-0306992; BORENSTEIN, Pub. No: US 2017-0256073; KULKARNI, Pub. No.: US 2015-0358650) does not teach nor suggest in detail the limitations: 
“A method comprising: recording, by a processor, a first location at an event with at least one person; monitoring, by the processor, a plurality of actions of the at least one person at the first location; detecting, by the processor, that at least one action of the at least one person indicates a change of interest to a second location at the event, wherein the at least one action is not moving to the second location; identifying, by the processor, the second location at the event based on the at least one action; and recording, by the processor, the second location at the event, wherein the recording the second location comprises altering the focus within a video.”
 

The closest prior art of record LAVENDER does not teach or suggest in detail the detection of an action of a person indicates a change of interest to a second location at an event that does not include that action of moving to the second location or teach when recording the second location at the event, the recording of the second location comprises altering the focus within a video as amended by the Applicant (See [Abstract] and paragraphs [0031-0033] [0060-0063] of Applicant’s published disclosure for the enabling portions).  
LAVENDER only teaches recording a first location at an event with at least one person, monitoring a plurality of actions of the at least one person at the first location, and identifying the second location at the event based on the at least one action.  The closest NPL RONZHIN (RONZHIN, “A video monitoring model with a distributed camera system for the smart space”, 2010) includes event monitoring and video recording but does not include at least the change of interest to a second location or recording the second location comprises altering the focus within a video.
Whereas, as stated above, Applicant’s claimed invention states the detection of an action of a person indicates a change of interest to a second location at the event that does not include that action of moving to the second location and when recording the second location at the event, the recording of the second location comprises altering the focus within a video. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claims 10-15, the following the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LAVENDER, Pub. No: US 2013-0182893; WATSON, Pub. No: US 2012-0306992; BORENSTEIN, Pub. No: US 2017-0256073; KULKARNI, Pub. No.: US 2015-0358650) does not teach nor suggest in detail the limitations: 
“A system comprising one or more computer processor circuits configured to perform a method comprising: recording, by a processor a first location at an event with at least one person; monitoring, by the processor, a plurality of actions of the at least one person at the first location; detecting, by the processor, that at least one action of the at least one person indicates a change of interest to a second location at the event, wherein the at least one action serves to indicate that the second location is a location of interest to participants of the event; identifying, by the processor, the second location at the event based on the at least one action; and recording, by the processor, the second location at the event, 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LAVENDER does not teach or suggest in detail detecting that at least one action of the at least one person indicates a change of interest to a second location at the event, wherein the at least one action serves to indicate that the second location is a location of interest to participants of the event or recording the second location at the event, wherein the recording the second location comprises altering the focus of a video as claimed by the Applicant (See [Abstract] and paragraphs [0031-0033] [0060-0063] of Applicant’s published disclosure for the enabling portions).  
LAVENDER only teaches recording a first location at an event with at least one person, monitoring a plurality of actions of the at least one person at the first location, detecting that at least one action of the at least one person indicates a change of interest to a second location at the event, identifying the second location at the event based on the at least one action, and recording the second location at the event.  The closest NPL RONZHIN (RONZHIN, “A video monitoring model with a distributed camera system for the smart space”, 2010) includes event monitoring and video recording but does not include at least the change of interest to a second location or recording the second location comprises altering the focus within a video.

 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claims 16-20, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LAVENDER, Pub. No: US 2013-0182893; WATSON, Pub. No: US 2012-0306992; BORENSTEIN, Pub. No: US 2017-0256073; KULKARNI, Pub. No.: US 2015-0358650) does not teach nor suggest in detail the limitations: 
“A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: record, by a processor, a first image, obtained by a first video-recording device,  monitor, by the processor, a plurality of actions of the at least one person at the first location; interpret, by the processor, at least one action of the at least one person that indicates a change of interest to a second location at the event, wherein the at least one person is not at the second location; determine, by the processor, the second location at the event based on the at least one action of the at least one person; record, by the processor, a second image, obtained by a second video-recording device, of a third location at the event; monitor, by the processor, a second plurality of actions of a second person at the third location; interpret, by the processor, at least one action of the second person as indicating the second location with more precision than the at least one action of the at least one person alone, wherein the at least one action of the second person comprises the second person directing his or her gaze towards the second location indicated by the at least one action of the at least one person; and record, by the processor, a third image of the second location at the event wherein the recording the second location comprises altering the focus of a video”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

LAVENDER only teaches recording a first location at an event with at least one person, monitoring a plurality of actions of the at least one person at the first location, detecting that at least one action of the at least one person indicates a change of interest to a second location at the event, identifying the second location at the event based on the at least one action, and recording the second location at the event.  The closest NPL RONZHIN (RONZHIN, “A video monitoring model with a distributed camera system for the smart space”, 2010) includes event monitoring and video recording but 
Whereas, as stated above, Applicant’s claimed invention states interpreting at least one action of the at least one person that indicates a change of interest to a second location at the event in the case where the person is not at the second location.  The invention also claims recording a second image obtained by a second video-recording device, of a third location at the event as well as monitoring a second plurality of actions of a second person at the third location.  The invention also claims interpreting at least one action of the second person as indicating the second location with more precision than the at least one action of the at least one person alone, wherein the at least one action of the second person comprises the second person directing his or her gaze towards the second location indicated by the at least one action of the at least one person.  Finally claims recite recording a third image of the second location at the event wherein the recording the second location comprises altering the focus of a video. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
  
Claims 1-20 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481